Cite as 2021 Ark. 66
                   SUPREME COURT OF ARKANSAS
                                                Opinion Delivered March   18, 2021
 IN RE AMENDED ADMINISTRATIVE
 PLANS FOR THE TWELFTH STATE
 JUDICIAL DISTRICT COURT AND THE
 TWENTY-FOURTH STATE JUDICIAL
 DISTRICT COURT




                                        PER CURIAM

       Administrative Order No. 14 requires an administrative plan to facilitate the best use

of the available judicial and support resources within each district so that cases will be

resolved in an efficient and prompt manner. Pursuant to Administrative Order No. 14,

amended administrative plans have been submitted by the Twelfth State Judicial District

Court and the Twenty-Fourth State Judicial District Court. The amended administrative

plans for these districts have been approved as submitted.           Both of these amended

administrative plans are effective as of January 1, 2021.